
	
		I
		111th CONGRESS
		1st Session
		H. R. 2261
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mrs. Maloney (for
			 herself, Mr. Bilirakis,
			 Mr. McMahon,
			 Mr. Sarbanes,
			 Mr. Capuano,
			 Ms. Berkley,
			 Mr. Pascrell,
			 Mr. McGovern,
			 Mr. Space, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To designate Greece as a program country for purposes of
		  the visa waiver program established under section 217 of the Immigration and
		  Nationality Act.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)The Founding
			 Fathers of the United States drew heavily on the political experience and
			 philosophy of ancient Greece in forming our representative democracy.
			(2)Greece played a
			 major role in the World War II struggle to protect freedom and democracy
			 through such bravery as was shown in the historic Battle of Crete, which
			 provided the Axis land war with its first major setback, setting off a chain of
			 events that significantly affected the outcome of World War II.
			(3)Throughout the
			 20th century Greece was one of three countries in the world, besides the former
			 British Empire, that allied with the United States in every major international
			 conflict.
			(4)Greece has been a
			 reliable partner in the North Atlantic Treaty Organization since joining in
			 1952.
			(5)In
			 1981, Greece became one of the 15 original European Union member countries and,
			 in January 2001, successfully acceded to the Eurozone.
			(6)Among all
			 candidate countries for entry in the visa waiver program, Greece constitutes a
			 separate and unique case in that it is the only country, among the candidates,
			 that meets all technical requirements for inclusion in the program.
			(7)Greece requires
			 only a valid passport for visiting United States citizens and not a
			 visa.
			(8)According to a
			 September 2008 Government Accountability Office report, Greece has a 1.6
			 percent visa refusal rate, which is well below the maximum allowable 3 percent
			 rate for refusals of U.S. non-immigrant visitor visa applications.
			(9)As of January 1,
			 2007, Greek passports issued prior to January 1, 2006, are no longer valid for
			 travel. Therefore, Greek nationals are traveling with new, machine-readable
			 passports that are produced using state-of-the-art technology (biometrics) to
			 meet the highest possible security standards and specifications.
			(10)Greece is one of
			 fifteen European nations accepted as a Schengen country which allows for travel
			 through Europe as if you are traveling throughout the United States. Greece is
			 the only Schengen country excluded from participating in the visa waiver
			 program.
			(11)Countries included
			 in the visa waiver program with similar demographics and economic relations
			 with the United States as Greece have 50 percent more visitors to the United
			 States due to their visa waiver status.
			(12)More than 50,000
			 Greek citizens visit the United States each year.
			(13)There are 3
			 million American citizens of Greek ancestry residing in the United
			 States.
			(14)The Secretary of
			 Homeland Security and the Secretary of State administer the visa waiver
			 program, which allows citizens from 35 countries, including all of the original
			 15 European Union members except Greece, to visit the United States as tourists
			 without visas.
			(15)In September
			 2007, Greece was the only country formally nominated as a candidate country for
			 the Visa Waiver Program by the U.S. Department of State yet was not included
			 when the visa waiver program expanded to include 8 new countries in
			 2008.
			2.Designating
			 greece a visa waiver program countryEffective on the date of the enactment of
			 this Act, and notwithstanding section 217(c) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)), Greece shall be deemed a designated program country for
			 purposes of the visa waiver program established under section 217 of such
			 Act.
		
